DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority of 09/14/2018 under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 and 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 15-20 in the reply filed on 06/10/2022 is acknowledged.  The traversal is on the ground(s) that there are two criteria for a proper requirement for restriction: (1) the species should have mutually exclusive characteristics, which exist only when the claims do "not overlap in scope" and (2) "there must be a serious burden on the Examiner if a restriction is not required,".  This is not found persuasive because of the following reasons.
For criteria (1), related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention. The gait analysis and torque assistance of Group I can occur without the use of the regression module of Group II, and that the regression module of Group II can be utilized for something other than torque assistance. In other words, not overlapping in scope means that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa). See MPEP 806.05(j) for more details. Furthermore, two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). For the instant claims, Group I, including claims 1-10 and 15-20, covers a walking assistance method, medium and apparatus. Group II, including claims 11-14, claims a method of training a regression module. They are not connected in at least one of design, operation or effect, such as sensor and driver for walking assistance device used in Group I. See MPEP § 802.01 (II) for more details about related but distinct.
For criteria (2), Group I: including claims 1-10 and 15-20, drawn to a walking assistance method, and apparatus, is classified in A61H3/00, while Group II:  including claims 11-14, drawn to a method of training a regression module, is classified in A61B5/7267. Since the two groups are in different CPC areas and also would require distinct search strategies (such as distinct key words searches), there will be a serious search burden on the Examiner if a restriction is not required.
Rejoinder will be considered upon indication of patentable subject matter, depending on the basis thereof.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO (US 2017/0043476 A1).
Regarding claim 1, SEO discloses a walking assistance method (“A method and apparatus for calculating a torque of a walking assistance device,”, abstract) comprising: predicting a gait phase of a user within a gait cycle based on information received from a sensor  (“When the generated overlapping angle trajectory corresponds to the trajectory of the measured joint angle, the fundamental frequency of the PSAO may correspond to the gait frequency. A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148]; “the method may include determining a gait cycle based on a joint angle;”,[0008]. Joint angle is measured real-time and the captured time domain data is converted to frequency domain to extract the fundamental frequency. Gait phase is predicted using the PSAO oscillator model for subsequent control; “The sensor portion 120 may measure an angle of the hip joint of the user while the user is walking”, [0082]; see Fig. 10 for a measured joint angle versus time ) the information being related to a motion of the user wearing a walking assistance apparatus (“The walking assistance device 100 may detect a point at which a foot of the user lands based on the acceleration information measured by the IMU sensor 130.”, [0085], see Fig. 1); and controlling an assistance torque applied to the walking assistance apparatus based on the gait phase (“The controller 140 may control the driving portion 110 to output a torque, an assistance force, and/or an assistance torque to assist walking of the user”, [0088]; “walking assistance device”, [0076];  See Fig. 9 about Torque applied at different gait cycle %. Notice the gait phase is related to gait cycle % by the modeling).

    PNG
    media_image1.png
    422
    759
    media_image1.png
    Greyscale

Regarding claim 2, SEO discloses on the basis of claim 1 and further discloses the method of claim 1 further comprising: receiving, from the sensor (“The sensor portion 120 may measure an angle of the hip joint of the user while the user is walking”, [0082]), the information related to the motion of the user wearing the walking assistance apparatus (“the method includes obtaining a first gait cycle based on a measured joint angle; obtaining a second gait cycle with respect to a transition among predefined gait states based on the joint angle calculating”, [0028]), and wherein the gait phase includes information indicating a gait progress in a period corresponding to the gait cycle (“These two force sensors can be used as a foot contact pattern detector to identify the gait phase based on foot contact pattern 80 with a process flow diagram of the foot control algorithm 61 and implement with the ankle robot 10 during walking with a gait cycle pattern 81”, [0058]. Gait progress is another word for gait change or gait cycle %. See Fig. 9 about joint angle vs gait cycle. Notice gait phase can be predicted from the measured joint angle).

Regarding claim 6, SEO discloses on the basis of claim 1 and further discloses the controlling comprises: determining the assistance torque (“FIG. 4 is a flow illustrating a method of calculating
an assistance torque according to at least one example embodiment”, [0039]); and controlling a driver to output the assistance torque (“The controller 140 may control the driving portion 110 to output a torque, an assistance force, and/or an assistance torque to assist walking of the user”, [0088]).

Regarding claim 7, SEO discloses on the basis of claim 6 and further discloses method of claim 6, wherein the determining the assistance torque comprises: determining a time to apply the assistance torque based on the gait phase (“FIG. 9 illustrates an assistance torque set with respect to a gait cycle according to at least one example embodiment“, [0044]. Gait cycle is related to the time. Fig. 9 shows that no torque is applied at the region near 50% gait cycle. Notice gait cycle is related to gait phase.); and determining a magnitude of the assistance torque based on the time (Fig. 9 also shows the magnitude of applied torque with respect to gait cycle, which is related to time).

Regarding claim 8, SEO discloses on the basis of claim 1 and further discloses the sensor is on a foot of the user (“A pressure sensor (not shown) may be disposed on a sole of the user to detect the landing point of the foot of the user”, [0086]).

Regarding claim 9, SEO discloses on the basis of claim 1 and further discloses the sensor includes an inertial measurement unit (IMU) (“IMU sensor 130”, [0084]), and wherein the receiving comprises: receiving, from the IMU, one or more of acceleration information and rotation velocity information (“The IMU sensor 130 may measure acceleration information and pose information while the user is walking. For example, the IMU sensor 130 may sense an X-axis acceleration, a Y-axis acceleration, a Z-axis acceleration, an X-axis angular velocity, a Y-axis angular velocity, and a Z-axis angular velocity with respect to the gait motion of the user”, [0084]. Angular velocity is related to rotation velocity).

Regarding claim 10, SEO discloses on the basis of claim 1, and further disclose the motion of the user includes a level running motion (“when a user runs, in detail, when the gait speed is high, the reference trajectory may have a great change in a hip joint angle”, [0308]) of the user.

Regarding claim 15, SEO discloses all the limitations of claim 1, and further discloses a non-transitory computer-readable medium (“The memory may be a non-transitory computer readable
medium”, [0100]) comprising computer readable instructions that, when executed by a computer, cause the computer to perform the walking assistance method of claim 1 (“the computer processing device may be programmed to perform the program code, thereby transforming the computer processing device into a special purpose computer processing device”, [0067]).

Regarding claim 16, SEO discloses a walking assistance apparatus (“walking assistance device”
, [0076]), comprising: a driver (“The driving portion 110”, [0081]) configured to assist walking of the user (“The driving portion 110 may include a motor configured to generate a rotational torque.”, [0081]); and at least one processor (“a hardware device may include multiple processors or a
processor and a controller”, [0072]) configured to, predict a gait phase within a gait cycle of the user (“When the generated overlapping angle trajectory corresponds to the trajectory of the measured joint angle, the fundamental frequency of the PSAO may correspond to the gait frequency. A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148]; “the method may include determining a gait cycle based on a joint angle”, [0008]. Joint angle is measured real-time and the captured time domain data is converted to frequency domain to extract the fundamental frequency. Gait phase is predicted using the PSAO oscillator model for subsequent control) based on information (“The sensor portion 120 may measure an angle of the hip joint of the user while the user is walking”, [0082]; see Fig. 10 for a measured joint angle versus time ) and 5Atty. Dkt. No. 9587DM-000368-US U.S. Application No. 16/412,867control an assistance torque applied to the walking assistance apparatus based on the gait phase (“The controller 140 may control the driving portion 110 to output a torque, an assistance force, and/or an assistance torque to assist walking of the user”, [0088]”, See Fig. 9 about joint angle vs gait cycle. Notice gait phase can be predicted from the measured joint angle).

Regarding claim 17, SEO discloses all the limitations of claim 16, and further disclose a sensor (“IMU sensor 130”, [0084]) configured to measure a motion of a user wearing the walking assistance apparatus (“(“The IMU sensor 130 may measure acceleration information and pose information while the user is walking”, [0084]) wherein the gait phase includes information indicative of a gait progress in a period corresponding to the gait cycle (“These two force sensors can be used as a foot contact pattern detector to identify the gait phase based on foot contact pattern 80 with a process flow diagram of the foot control algorithm 61 and implement with the ankle robot 10 during walking with a gait cycle pattern 81”, [0058]. Gait progress is another word for gait change or gait cycle %. See Fig. 9 about joint angle vs gait cycle. Notice gait phase can be predicted from the measured joint angle).

Regarding claim 20, SEO discloses all the limitations of claim 17, and further discloses  the sensor includes an inertial measurement unit (IMU) (IMU sensor 130, [0084]), the IMU being configured to measure one or more of acceleration information (“The IMU sensor 130 may measure acceleration information and pose information while the user is walking”, [0084]) and rotation velocity information (“the IMU sensor 130 may sense an X-axis acceleration, a Y-axis acceleration, a Z-axis acceleration, an X-axis angular velocity, a Y-axis angular velocity, and a Z-axis angular velocity with respect to the gait motion of the user”, [0084]. Angular velocity is kind of rotation velocity.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO (US 2017/0043476 A1) in view of Tong (US 2016/0331557 A1).

Regarding claim 3, SEO discloses on the basis of claim 1 and further discloses the data (sensor data such as “measured joint angle”, [0045]) being encoded (Being encoded means sensor data being converted and conditioned) to have a continuity on a boundary of the gait cycle (“FIG. 10 illustrates a trajectory of a measured joint angle of a hip joint”. The data is continuous on a boundary of the gait cycle marked as a, b, and c); and determining the gait phase by decoding the data (“A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148]. Fig. 11 also shows the decoded data), but fails to explicitly disclose predicting data indicative of the gait phase by inputting the information into a trained neural network.
Tong teaches a similar device and method for walking assistance. Tong further teaches predicting data indicative of the gait phase by inputting the information into a trained neural network (“These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine, Neural Network, or the Hidden Markov Model to perform a machine learning process”, [0062]. Notice a trained neural network analysis can predict the next data based on the real-time measurement). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network for data predicting taught by Tong into the gait analysis taught by SEO. The motivation of such incorporation is for a better prediction of gait phase using neural network analysis as evidenced by Tong.

Regarding claim 4, SEO in view of Tong discloses on the basis of claim 3 and further discloses the method comprising: encoding (encoding means sensor data converting and conditioning) the data such that the data includes information indicating a vertex (point a or b or c shown in Figs. 10 &11 from SEO) corresponding to the gait phase (“A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148], SEO),  but fails to explicitly disclose among vertices on a circumference of a circle corresponding to the gait cycle, through a trigonometrical function.

    PNG
    media_image2.png
    344
    599
    media_image2.png
    Greyscale
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate vertices on a circumference of a circle corresponding to the gait cycle, through a trigonometrical function into the gait analysis taught by SEO since using circle for a trigonometrical function is a well-known mathematic graphing technique (see https://mathesis-online.com/trigonometric-circle).  SEO teaches using triangle for encoding data corresponding to the gait cycle through a trigonometrical function (“The first phase may be a phase of a trigonometrical function having the fundamental frequency, among the trigonometrical functions constituting the phase of the first overlapping angle trajectory”, [0189], SEO) as shown in annotated Fig.11, which is functionally equivalent to a circle. 

Regarding claim 5, SEO in view of Tong discloses on the basis of claim 3, and further disclose method of claim 3, further comprising: encoding (converting and conditioning) the data (captured sensor data) such that the data includes information indicating a vertex (point a or b or c shown in Figs. 10 &11 from SEO) corresponding to the gait phase (“A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148], SEO), among a plurality of vertices  (points a, b and c shown in Figs. 10 &11 from SEO) included in a perimeter of a figure (see annotated Fig. 11 from SEO) corresponding to the gait cycle (see Figs. 10 & 11 from SEO).

Regarding claim 18, SEO discloses all the limitations of claim 16, and further disclose the data (sensor data such as “measured joint angle”, [0045]) being encoded to have a continuity on a boundary of the gait cycle (“FIG. 10 illustrates a trajectory of a measured joint angle of a hip joint”. The data is continuous on a boundary of the gait cycle marked as a, b, and c); and determining the gait phase by decoding the data (“A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148]. Fig. 11 also shows the decoded data), but fails to explicitly disclose the processor is configured to, predict data indicating the gait phase by inputting the information into a trained neural network.
Tong teaches a similar device for walking assistance. Tong further teaches predicting data indicative of the gait phase by inputting the information into a trained neural network (“These variables obtained in different walking conditions: walking speeds, walking levels, etc., can be inputted into an advanced classification model like the Support Vector Machine, Neural Network, or the Hidden Markov Model to perform a machine learning process”, [0062]. Notice a trained neural network analysis can predict the next data based on the real-time measurement). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network for data predicting taught by Tong into the gait analysis taught by SEO. The motivation of such incorporation is for a better prediction of gait phase using neural network analysis as evidenced by Tong.

Regarding claim 19, SEO in view of Tong discloses all the limitations of claim 18, and further discloses the processor (“a hardware device may include multiple processors or a processor and a controller.”, [0072], SEO)  is configured to encode the data such that the data includes information indicating a vertex (point a,b,c shown in Figs. 10 &11 from SEO) corresponding to the gait phase (“A phase of an oscillator having the fundamental frequency may correspond to a current gait phase”, [0148]),  among a plurality of vertices  (points a, b, and c shown in Figs. 10 &11 from SEO) on a perimeter of a figure (see annotated Fig. 11 from SEO)  corresponding to the gait cycle (see Figs. 10&11 from SEO).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2016/0095538A1) teaches a method and apparatus for recognizing gait motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785